DETAILED ACTION
This final office action is responsive to applicant’s amendment filed on 4 Aug 2021 in which claims 1, 6, and 14-15 and 17-19 were amended and claim 5 is canceled.
Claims 1-4 and 5-20 are currently pending and under examination, of which claims 1, 17, and 18 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks applicant for reply 08/04/2021. Issues are addressed as follows:
Claim objections are withdrawn as necessitated by applicant’s amendments.
Applicant’s filing of Terminal Disclaimer overcomes the rejection under Double Patenting which is hereby withdrawn.
The rejection of claims 14 and 18-19 under 35 U.S.C. 112(b) as lacking antecedent basis is hereby withdrawn, as necessitated by applicant’s amendments made to the claims.
Applicant’s amendments and arguments dated 08/04/2021 addressing the rejection under 35 U.S.C. 101 of claims 1-20, being directed to a judicial exception without significantly more, have been fully considered and are not persuasive. The rejection is maintained with the following remarks: 
Applicant traverses on the grounds of technical improvement. Examiner respectfully disagrees. In consideration of technical improvement, the cited portions of the specification provide speculative overview across a variety of possible uses without a salient distillation of an improvement’s exact technical nature and it’s nexus with the claims. The application, as a whole, considers a heterogeneity of quantum computing resources, tasks, formulation, solver, etc. Assorted embodiments provide variety of examples across these elements. However, optimization among said elements in concert appears to be by a user”. This amounts to design choice subjective to a given user which is not a technical improvement. 
To the applicant’s benefit, cited portions of the specification do disclose “By taking into account various properties… the described system can more efficiently utilize different quantum computing resources, avoid bottlenecks, and obtain accurate solutions”. However the efficient resource utilization, avoidance of bottleneck, and obtaining of accurate solutions is not elaborated upon as anything more than that which would be inherent through processes dissimilar to that of the application, i.e., by using the properties of “various”. All computational processes have some degree of resource utilization, automation, and accuracy yet the application does not provide the degree by which one would find an improvement to be evident. This again suggests the user-defined optimization. Contrary evidence might be an equation by which the process optimizes the elements in concert. There are equations presented in the specification but they are just examples of the types of tasks that may or may not be performed such as maxcut and qubo. There is no pseudocode for implementation of any of the processes, nor is there indication of complexity for model convergence, and nor are there any benchmark results of a known dataset would provide evidence for unexpected results. 
Precedents are noted by the applicant citing a half dozen court cases prior to the 2019 PEG-eligibility guidance without specifically pointing out their relevance. Consideration of legal precedents may be more apt to peruse the recent finding of Simio v. FlexSim Software Products (Fed. Cir. 2020) in which the courts concurred that claim language failed technological improvement, see [P.11 ¶3 – P.13 ¶1]. In view of the foregoing, examiner maintains rejection of claims 1-20 under 35 USC 101.
Applicant’s arguments in view of the prior art rejection dated 08/04/2021 have been fully considered, but they are not deemed persuasive.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Claims do not invoke functional language under 35 U.S.C. 112(f) and are viewed in light of plain meaning per MPEP 2111.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance as set forth in MPEP 2106. This rejection incorporates herein the response to arguments as noted above.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories – claim 17 is a system/machine and all other claims recite a method/process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims are directed to an abstract idea being that of routing a task formulation to a computing resource. In particular, claims limitations recite: 
receiving, at a quantum formulation solver, i) data representing a computational task to be performed and ii) data specifying a selected type of quantum computing resource for performing the computational task, wherein the data specifying the selected type of quantum computing resource for performing the computational task is provided by a user;  
5deriving, by the quantum formulation solver, a formulation of the data representing the computational task that is formulated for the selected type of quantum computing resource; 
Identifying one or more available quantum computing resources of the selected type; 
routing, by the quantum formulation solver, the formulation of the data representing the computational task to a quantum computing resource of the selected type to obtain data representing a solution to the computational task;  
10generating, at the quantum formulation solver, output data including data representing a solution to the computational task; and 
receiving, at a broker, the output data and generating one or more actions to be taken based on the output data

These steps amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of field of use components. That is, other than reciting “at a quantum formulation solver” with “quantum computing resource”, nothing in the claim element precludes the step from practically being performed in the mind. Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the functionality is performed “at a quantum formulation solver” and with “quantum computing resource”, the elements are recited at a high-level of generality such that it amounts to no more than mere instructions to invoke a field of use or technological environment, see MPEP 2106.05(h). The elements of a “resource” and a “solver” fail to provide any particularity with regard to machine or transformation in the lens of viewing the claim, and the specification does not provide clear boundaries in delineating its assorted components. Claims do disclose “a selected type of quantum computing resource” and/or “particular type of quantum computing resource”. However, particularity is not satisfied merely by using the word “particular”. Rather, particularity is a species within a genus. The claimed “particular type” or “selected type” is merely a placeholder that suggests the idea of a species and does not substitute for detail of a specified species. Furthermore, there is no indication of how one would arrive at selecting a selected type or the claimed formulating as being anything other than design choice. Finally, in reviewing the specification, there does not appear to be any scientific evidence of improvement to the functioning of a computer. Examiner cites evidence of said elements being known in the field provided as Alom et al., “Quadratic Unconstrained Binary Optimization (QUBO) on Neuromorphic Computing System” at Fig 1. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—as noted above, the only limitation on the performance of the described method is that it must be performed in combination with a “quantum formulation solver” and “quantum computing resource”. These additional elements are recited at high level of generality and directed to field of use per MPEP2106.05(h). The reach of these elements appears to cover any and all conceivable future implementations in quantum field of use for the judicial exception.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 17 and 18, which recite a system and a method, respectively, as well as to dependent claims 2-4, 6-16 and 19-20 as part of the abstract idea.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by: 
Richardson et al., US Patent No 10,817,337B2, hereinafter Richardson
With respect to claim 1, Richardson teaches: 
A computer implemented method {Richardson [Col4 Lines3-5] “methods, systems, and computer-readable media for cloud-based access to quantum computing resources” illustrated Fig 1A elastic quantum computing service and resource manager} comprising: 
receiving, at a quantum formulation solver, i) data representing a computational task to be performed {Richardson Fig 10:10 “Receive a description of a task” as task management service 600 illustrated Figs 6-9 entails quantum processing for task from client};  and ii) data specifying a selected type of quantum computing resource for performing the computational task, wherein the data specifying the selected type of quantum computing resource for performing the computational task is provided by the user; {Richardson [Col33 Lines27-29] “A quantum computing resource may be selected based (at least in part) on optimization of speed, accuracy, and/or cost, e.g., based on user-specified goals” emphasis user-specified. Additionally, [Col9-10 ColBrk] “the quantum computing instance may be selected by the client due to its suitability” where client is described as developer which is a type of user per [Col5 Line29]. The resource being of a type is replete, [Col27 Lines33-43], [Col28 Lines53-55], Fig 2A}
5deriving, by the quantum formulation solver, a formulation of the data representing the computational task that is formulated for the selected type of quantum computing resource; {Richardson [Col27 Line35-44] “the development environment may offer compilation and testing of quantum algorithms for the particular type of quantum resource” e.g., [Col29 Lines8-10] “select a quantum resource that is particularly suited for a specific problem domain such as molecular modeling, traffic optimization, and so on”. The algorithm is formulation per instant specification “algorithm formulations” throughout, and the execution environment of Richardson executes/solves, Fig 9} 
identifying one or more available quantum computing resources of the selected type; {Richardson [Col29 Lines61-67] “The quantum computing resources 160 may represent a pool of available resources, including quantum computers… Provisioning the quantum computing resource 162A (e.g., a quantum computing instance) may include reserving one of the quantum computers” again at [Col9 Lines25-30] where provisioning and/or reserving is identifying. Further, cataloging of available type is detailed [Col13 Lines27-37] “cloud-based access to quantum computing resources including a catalog… the catalog 200 may indicate a quantum instance type”}
routing, by the quantum formulation solver, the formulation of the data representing the computational task to an available quantum computing resource of the selected type to obtain data representing a solution to the computational task; {Richardson Fig 2A illustrates “Resource Manager” and “Quantum Instance Type Selection, Recommendation, Provisioning” for elastic quantum computing service. [Col20 Lines40-41] “task management service 600 may recommend the use of particular quantum computing resources”, [Col32 Line12]. See also, [Col16 Lines32-54] “schedule the algorithms… determine whether to assign the task to the quantum computing resource”}  
10generating, at the quantum formulation solver, output data including data representing a solution to the computational task {Richardson Fig 10 “Run a quantum algorithm… Return a result of the quantum algorithm to the task management service”, [Col10 Line17-19] “provide a solution with a certain probability”}; and 
receiving, at a broker, the output data and generating one or more actions to be taken based on the output data {Richardson [Col25 Lines39-40] “post-processing step may represent output of the quantum algorithm”, e.g., [Col32 Lines19-21] “the quantum algorithm 165 may be modified in response to the testing, deployed to the quantum resource, and tested again” wherein re-testing is the action. [ColBrk 31-32] “feedback loop may be implemented that enables improved use of quantum computing resources”}. 

With respect to claim 2, Richardson teaches the method of claim 1, wherein
the formulation of the data representing the computational task comprises an Ising spin formulation, quadratic unconstrained binary optimization formulation, polynomial unconstrained binary optimization formulation, p-spin formulation, or a quantum logic gate formulation {Richardson [Col6 Lines47-48] “quantum algorithm that includes a sequence of quantum logic gates” formulation, [Col28 Line52]}.

With respect to claim 3, Richardson teaches the method of claim 1, wherein
the computational task comprises an optimization task, simulation task, machine learning task, arithmetic task, database search task or data compression task {Richardson [Col6 Lines55-58] “quantum computing resources 160 may be used to solve complex problems in domains such as machine learning, financial portfolio optimization, molecular modeling, climate modeling, integer factorization, simulation, and so on”, again at [Col34 Lines33-36]}.

With respect to claim 4, Richardson teaches the method of claim 1, wherein
types of quantum computing resources comprise (i) 25quantum gate computers, (ii) quantum annealers, or (iii) quantum simulators {Richardson [Col35 Lines52-53] “simulator for quantum computing hardware”, [Col18 Lines60-62] “quantum computer may run a quantum algorithm that includes a sequence of quantum logic gates”}.

With respect to claim 6, Richardson teaches the method of claim 1, further comprising
selecting, at the quantum formulation solver, an available quantum computing resource of the selected type, and wherein routing the formulation of the data representing the computational task to the quantum computing resource of the selected type comprises routing the formulation of the 5data representing the computational task to the selected available quantum computing resource of the selected type {Richardson [Col29 Line61 – Col30 Line12] “The quantum computing resources 160 may represent a pool of available resources… quantum computing resource 162A may be returned to the pool of available quantum computing resources 160 when no longer needed” teaches availability of quantum resource instances for on-demand, [Col13 Lines55-56] “client may be presented with both a set of available instance types and a recommendation of one or more instance types”}.

With respect to claim 7, Richardson teaches the method of claim 6, wherein selecting an available quantum computing resource of the selected type comprises:  
10identifying one or more available quantum computing resources; determining properties of the one or more available quantum computing resources, wherein the properties comprise (i) computational times associated with solutions generated by the identified one or more available quantum computing resources, (ii) computational costs associated with solutions generated by the identified one or more available quantum 15computing resources, or (iii) approximate qualities of solutions generated by the identified one or more available quantum computing resources; and selecting an available quantum computing resource based on the determined properties {Richardson [Col5, Lines40-52] “quantum computing resource may be selected based (at least in part) on optimization of speed, accuracy, and/or cost”, [Col32 Lines12-19] “For example, if the quantum resource 162A generates results faster, then the environment 1100 may recommend that resource if the client 140 seeks to optimize runtime. As another example, if the quantum resource 162B generates results at a lower cost, then the environment 1100 may recommend that resource if the client 140 seeks to optimize cost”}.

With respect to claim 8, Richardson teaches the method of claim 1, wherein
the data representing the computational task to be performed is independent of a formulation or particular quantum computing resource {Richardson [Col31 Lines30-52] “testing variants of a quantum algorithm using different quantum computing resources” teaches resource and formulation considered independently, [Col26 Lines33-39] “For example, the task management service may determine the name or description of a particular algorithm in the task description and may then select a suitable version”}.

With respect to claim 12, Richardson teaches the method of claim 1, further comprising
optimizing, by a formulation optimizer, the derived formulation of the data representing the computational task {Richardson [Col4 Lines55-56] “optimize quantum algorithms to implement a task”, [Col16 Lines19-20]}.

With respect to claim 13, Richardson teaches the method of claim 1, wherein
generating output data including data representing a solution to the computational task comprises converting, by a solution conversion module, 30the data representing the solution to the computational task {Richardson [Col26 Lines58-50] “result of the run of the algorithm any may be provided back to the task management service” and conversion is necessitated between intermediate result and final result [Col25 Lines 32,46]}.

With respect to claim 17, Richardson teaches: 
A system comprising one or more computers and one or more storage devices storing 25instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations {Richardson [Col10 Lines42-65] “Fig 1E illustrates an example system environment… computing instance 111 may include one or more processors 125 and a memory 126 that stores executable instructions”} comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

With respect to claim 18, Richardson teaches: 
A computer implemented method  {Richardson [Col4 Lines3-5] “methods, systems, and computer-readable media for cloud-based access to quantum computing resources” illustrated Fig 1A elastic quantum computing service and resource manager} comprising: 
receiving, at a quantum formulation solver, a formulation of data representing a 15computational task to be performed {Richardson Fig 10:10 “Receive a description of a task” as task management service 600 illustrated Figs 6-9 entails quantum processing for task from client}, wherein the formulation of the data representing the computational task to be performed is formulated for a particular type of quantum computing resource {Richardson [Col27 Lines36-37] “testing of quantum algorithms for a particular type of quantum resource” reads verbatim, [Col28 Lines53-54]}; 
automatically determining that the particular type of quantum computing resource is not available {Richardson [Col29 Lines61-67] “The quantum computing resources 160 may represent a pool of available resources, including quantum computers… Provisioning the quantum computing resource 162A (e.g., a quantum computing instance) may include reserving one of the quantum computers” again at [Col9 Lines25-30] where provisioning and/or reserving is identifying availability. Further, cataloging of available type is detailed [Col13 Lines27-37] “cloud-based access to quantum computing resources including a catalog… the catalog 200 may indicate a quantum instance type”}; 
automatically deriving, by the quantum formulation solver, the derived formulation of the data 20representing the computational task that is formulated for a different type of quantum computing resource {Richardson [Col18 Lines38-41] “different types of resources perform different portions of the task” as [Col33 Lines56-58] “variants may represent a similar algorithm as implemented on different types of quantum computing hardware”. Additionally, [Col22 Lines62-63] “Operations implemented by the service 600 may be performed automatically” Fig 6}; 
routing, by the quantum formulation solver, the derived formulation of the data representing the computational task to a quantum computing resource of the different type to obtain data representing a solution to the computational task {Richardson Fig 2A illustrates “Resource Manager” and “Quantum Instance Type Selection, Recommendation, Provisioning” for elastic quantum computing service. [Col20 Lines40-41] “task management service 600 may recommend the use of particular quantum computing resources”, [Col32 Line12]. See also, [Col16 Lines32-54] “schedule the algorithms… determine whether to assign the task to the quantum computing resource” over [Col33 Lines56-58] “different types of quantum computing hardware”};  
25generating, at the quantum formulation solver, output data including data representing a solution to the computational task {Richardson Fig 10 “Run a quantum algorithm… Return a result of the quantum algorithm to the task management service”, [Col10 Line17-19] “provide a solution with a certain probability”}; and 
generating one or more actions to be taken based on the output data {Richardson [Col25 Lines39-40] “post-processing step may represent output of the quantum algorithm”, e.g., [Col32 Lines19-21] “the quantum algorithm 165 may be modified in response to the testing, deployed to the quantum resource, and tested again” wherein re-testing is the action. [ColBrk 31-32] “feedback loop may be implemented that enables improved use of quantum computing resources”}

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of: 
Hamze et al., US PG Pub No 20170255872A1, hereinafter Hamze
With respect to claim 9, Richardson teaches the method of claim 8. Hamze teaches wherein deriving a formulation of the data representing the computational task that is formulated for a selected type of quantum computing resource 25comprises: 
obtaining, from a quantum device formulation requirements database, data indicating accepted formulation types for the selected type of quantum computing resource; obtaining, from a quantum algorithm and formulations database, data representing algorithm formulations of the accepted formulation types; and 30selecting, by a formulation selector, a formulation of the data representing the computational task based on the obtained data representing accepted formulation types and33Attorney Docket No. 12587-0725001 / D18-220/03580-PR-US algorithm formulations {Hamze [0137] “ranking to predict solver performance… selecting a solution or best solution” with illustrated Fig 3A job manager and resource manager. A top ranked solver with best solution carries accepted formulations}.
	Both Hamze and Richardson are directed to quantum processing with resource management thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the ranking disclosed by Hamze for Richardson’s new configurations (Richardson [Col24 Line17]) for the natural benefit of ordering as solutions are evaluated with respect to objective function (Hamze [0159]).

With respect to claim 10, Richardson teaches the method of claim 1, wherein
the data representing the computational task to be performed is formulated for a particular quantum computing resource {Richardson [Col27 Lines36-37] “testing of quantum algorithms for a particular type of quantum resource”, [Col28 Lines53-54]}, and wherein deriving 5a formulation of the data representing the computational task that is formulated for a selected type of quantum computing resource comprises: 
obtaining, from a quantum device formulation requirements database, data indicating accepted formulation types for the selected type of quantum computing resource; obtaining, from a quantum algorithm and formulations database, data representing 10algorithm formulations of the accepted formulation types; determining whether the formulation type of the data representing the computational task to be performed is included in the accepted formulation types or not {Limitations as set forth in claim 8}; 
in response to determining that the formulation type of the data representing the computational task to be performed is not included in the accepted formulation types or not, 15selecting, by a formulation selector, a new formulation of the data representing the computational task based on the obtained data representing accepted formulation types and algorithm formulations {Richardson [Col24 Line34] “new algorithm 165C may be aggregated” after [Col24 Lines1-2] “repeatedly setting the algorithm’s initial values”}.

With respect to claim 11, the combination of Richardson and Hamze teaches the method of claim 10, further comprising, 
in response to determining that the 20formulation type of the data representing the computational task to be performed is included in the accepted formulation types or not, adjusting the formulation of the data representing the computational task based on the obtained data representing accepted algorithm formulations {Richardson [Col32 Lines19-20] “the quantum algorithm 165 may be modified in response to the testing”, [Col24 Lines43-44]}.

Claims 19-20 are rejected for the same rationale as claims 10-11, respectively. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of: 
Fujii et Nakajima, “Harnessing Disordered-Ensemble Quantum Dynamics for Machine Learning”, hereinafter Fujii.
With respect to claim 14, Richardson teaches the method of claim 1, further comprising: 
receiving, at a machine learning module, the data representing a computational task to be performed {Richardson [Col28 Lines34-35] “the development environment 1100 may generate recommendations using machine learning”}; 
However, Richardson does not disclose model training. Fujii teaches:
processing the received data using a machine learning model to determine which of 5one or more quantum computing resources to route the data representing the computational task to, wherein the machine learning model has been configured through training to route received data representing computational tasks to be performed in a system including at least two quantum computing resources {Fujii teaches multiplexing as part of model training for a quantum system, illustrated Figs 1-3. Particularly, [P.5 Sect.E] “Training readout weights… at each time step k, we have NV computational nodes in total. These time-multiplexed signals are denoted by x’ki… the NV computational nodes are employed in the learning phase” wherein multiplexing is routing and resources are virtual nodes, Fig 2 “the quantum circuit is replace by a unitary time evolution”}; 
providing, to the quantum formulation solver, data representing the determined 10quantum computing resource and the data representing the computational task {Fujii [P.6 Sect.A] “Figure 4(a) shows the task performance with trained readouts” as exemplar tasks with readout weights are evaluated over resources e.g., (V=1) virtual node or system (V=2) virtual node}.
	Both Fujii and Richardson are directed to quantum and machine learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail routing as multiplexing in training disclosed by Fujii for recommending a resource as in Fujii for the empirical performance “great advantage, because we can utilize existing quantum simulators or complex quantum system as resources to boost information processing… benchmark results show that quantum system consisting of 5-7 qubits exhibit a powerful performance, with the help of time multiplexing, comparable to ESNs of 100-500 nodes [44]. Not only its computational power, QRC also provides an operational means to approach complex real-time quantum dynamics. While there had been a missing link between classical chaos and quantum-chaotic systems manifested by a Wigner-Dyson-type statistics of the energy-level spacing [45, 46], it is quite natural to connect them via the QRC framework” (Fujii [P.2 ¶2]).

With respect to claim 15, the combination of Richardson and Fujii teaches the method of claim 14, wherein
deriving a formulation of the data representing the computational task that is formulated for a selected type of quantum computing resource comprises deriving a 15formulation of the data representing the computational task that is formulated for the determined quantum computing resource; and routing the formulation of the data representing the computational task to the a quantum computing resource of the selected type comprises routing the formulation of the data representing the computational task to the determined quantum computing resource {Fujii [P.3 Sect.C] “the time evolution is reformulated as a linear map for the vector x” with x representing task reformulated over time as mapping per equation 8}.

With respect to claim 16, the combination of Richardson and Fujii teaches the method of claim 14, wherein
the received data is independent of a formulation or particular quantum computing resource {Fujii [P.13 Sect.V ¶3] “time-independent Hamiltonian dynamics monitored from local observables” wherein observables are the data and Hamiltonian dynamics are a formulation}.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Smith et al., US Patent 10,977,570B2 “Distributed Quantum Computing System” Rigetti.
International Search Report notes three references: US2017177544A1, WO2018119522A1, US2017372427A1
Venturelli et al., “Compiling quantum circuits to realistic hardware architectures using temporal planners” NASA discloses gate sequencing and QAOA compiling Eq.2
Guarreschi et Park, “Two-step approach to scheduling quantum circuits” discloses routing among quantum algorithm, gate set, and hardware connectivity, see Fig 1.
Smith et al., “A Practical Quantum Instruction Set Architecture” discloses routing and compiler with pyQuil.
McClean et al., “OpenFermion: The Electronic Structure Package for Quantum Computers” widely cited collaborative work.
Lemr et al., “Resource-efficient linear-optical quantum router” discloses quantum router.
Cross et al., “Open Quantum Assembly Language” discloses gate subroutines, see Fig 1.
Zahedinejad et al., “Combinatorial Optimization on Gate Model Quantum Computers: A Survey” see Fig 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124